DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of March 5, 2020. Claims 1-20 are pending and have been considered as follows.

Claim Objections
	Claims 15 is objected to because of the following informalities: 
	Claim 15 is directed to a system, but it is dependent from claim 1 which is directed to a method (the preambles don’t match). In addition, claim 15 has the same limitations as claim 6. It appears to the examiner claim 15 should be dependent from claim 10. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: 
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

 	Claim 1 recites the limitations of analyzing …the historical data, the current status data and the administrator specified data, wherein the analysis is done using one or more machine learning algorithms, wherein the historical data, the current status data and the administrator specified data are analyzed in real time; determining… an optimized route for the plurality of vehicles, wherein the optimized route is determined based on the analysis of the historical data, wherein the optimized route is determined in real time. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking a current status data, a current status data and an administrator specified data and mentally determining an optimized route the plurality of vehicles based on analyzing these data. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at a current status data, a current status data and an administrator specified data or observing the environment could determine an optimized route the plurality of vehicles based on analyzing these data, either mentally or using a pen and paper. Thus, the claims recite a mental process. 
	Step 2A Prong Two Analysis: 
Regarding Step 2A, whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 1 recites the additional fetching … a historical data from one or more databases, wherein the historical data is associated with past journeys of a plurality of vehicles, wherein the historical data is fetched in real time; receiving… a current status data from one or more tracking devices installed in the plurality of vehicles, wherein the current status data is associated with the plurality of vehicles, wherein the obtaining…an administrator specified data from one or more media devices, wherein the administrator specified data is modified by an administrator in real time, wherein the administrator specified data is obtained in real time; sending… an alert to the administrator, wherein the alert is sent to the administrator if any of the plurality of vehicles exceeds a deviation threshold set by the administrator, wherein the alert is sent to the administrator for each deviation from the optimized route that exceeds the deviation threshold, wherein the deviation threshold is modified by the administrator in real time, wherein the alert is sent to the administrator in real time and alerting… the administrator for a preventive maintenance of the plurality of vehicles, wherein the administrator is alerted if any of the plurality of vehicles exceeds a distance threshold set by the administrator, wherein the distance threshold is modified by the administrator in real time, wherein the administrator is alerted in real time.
 The steps of fetching, receiving and obtaining in the claim recited at a high level of generality (i.e., as a general means of gathering a current status data, a current status data and an administrator specified data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The steps of sending and alerting in the claim recited at a high level of generality (i.e., as a general means of transmitting data and notification), which is a form of insignificant extra-solution activity. 
Claim 1 recites the additional “at a vehicle tracking system with a processor”, which is an additional element merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea; 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Further, applicant’s specification does not provide any indication that the analyzing and determining steps are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Conclusion
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, claim 1 is directed towards non-statutory subject matter.

Independent claims 10 and 19 are like claim 1, and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. The additional limitation of claim 10 going to one or more processors and a memory coupled to the one or more processors and the additional limitation of claim 19 going to the non-transitory computer-readable storage medium merely describe how to generally "apply" the otherwise mental judgments in a generic or general-purpose computing 

Dependent claims 2-9, 11-18, and 20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 3, the addition limitations of “wherein the current status data comprises current speed, number of kilometers, current location, number of stops taken, traffic condition, security arrangements and number of tolls crossed” are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-9, 10, 13, 16-19 are rejected under 35 U.S.C. 103 as being obvious over by Khasis (US20180003516 A1) in view of Kanbe (US 20200013237 A1).

Title, Methods and systems for detecting and verifying route deviations, [0057]) for enabling preventive maintenance and security for vehicles in long haul environment ([0123]- [00124] fleet vehicles, [0011]), the computer-implemented method comprising: 
	fetching, at a vehicle tracking system with a processor ([0045] The platform may be a software-based program implemented in a processor of a remote computing device that is also coupled with the network), a historical data from one or more databases, wherein the historical data is associated with past journeys of a plurality of vehicles, wherein the historical data is fetched in real time ([0071] Both of the route deviation data and the road network data may comprise current or real-time data, and/or historical data, [0075]-[0076], Fig. 13, a traffic database 1322, a weather module and a weather database, a hazard module and a hazard database , and an avoidance-zone module , an avoidance-zone database); 
	receiving, at the vehicle tracking system with the processor, a current status data from one or more tracking devices installed in the plurality of vehicles, wherein the current status data is associated with the plurality of vehicles, wherein the current status data is received in real time (at least [0078]- [0092], [0007], [0043], to determine the location, speed and direction of a user and/or vehicle in real time); 	
	obtaining, at the vehicle tracking system with the processor, an administrator specified data from one or more media devices, wherein the administrator specified data is modified by an administrator in real time, wherein the administrator specified data is obtained in real time ([0081] route parameters and constraints set by the administrator; [0077] The administrator 1302 may provide parameters and constraints to the route, such as, e.g., the addresses of multiple destinations and respective arrival times); 	
0049] Once a deviation is identified, the data (scheduled routes and deviated average historical routes) may be utilized to monitor and analyze drivers and vehicles. [0060], [0073] the system provides machine learning or self-machine learning), wherein the historical data, the current status data and the administrator specified data are analyzed in real time ([0081] Driving directions may be generated based on real-time traffic information. Steps 210-230 in Fig. 2 and corresponding paragraphs; [0047]- [0048], [0061]- [0073]); 
	determining, at the vehicle tracking system with the processor, an optimized route for the plurality of vehicles, wherein the optimized route is determined based on the analysis of the historical data, wherein the optimized route is determined in real time ([0048] Generated routes may be optimized; [0076] The route may be optimized for the shortest distance, shortest time, or shortest time taking into consideration real-time, historical, and predicted future information of manually inputted data, third-party data, and/or first-party vehicle-tracked traffic data and/or user-tracked behavioral data. [0089]- [0090], [0094]- [0095], [0113]); 
	sending, at the vehicle tracking system with the processor, an alert to the administrator, wherein the alert is sent to the administrator if any of the plurality of vehicles exceeds a deviation threshold set by the administrator, wherein the alert is sent to the administrator for each deviation from the optimized route that exceeds the deviation threshold, wherein the deviation threshold is modified by the administrator in real time, wherein the alert is sent to the administrator in real time ([0068] Operation 1010 generates a pair of buffer perimeter surrounding a generated route. The pair of buffer perimeter may enclose both sides of the generated route. Operation 1020 compares a transit vehicle's location to the pair of buffer perimeter. Operation 1030 determines a route deviation occurrence based on the comparison of the vehicle's location to the pair of buffer perimeter. A route deviation occurrence may be determined to have occurred if the vehicle's location is disposed beyond the buffer perimeter width. Fig. 5B, Fig. 10 and corresponding paragraphs, [0048] Operation generates an alert to indicate that a route deviation has occurred, [0048]- [0050], [0071]- [0073]); and 
	alerting, at the vehicle tracking system with the processor, the administrator for a preventive maintenance of the plurality of vehicles (discuss late), wherein the administrator is alerted if any of the plurality of vehicles exceeds a distance threshold set by the administrator, wherein the distance threshold is modified by the administrator in real time, wherein the administrator is alerted in real time (Fig. 5B, vehicle travel distance-deviation 512 exceeds buffer perimeter, [0048] Operation generates an alert to indicate that a route deviation has occurred; [0077] The administrator may provide parameters and constraints to the route, such as, e.g., the addresses of multiple destinations and respective arrival times, [0072] The deviation may be computed in real time in regards to location and date and time the transit vehicle deviates from either a scheduled route or an average historical route).
	While Khasis teaches alerting, at the vehicle tracking system with the processor, the administrator for route deviations of the plurality of vehicles, Khasis does not explicitly teach but Kanbe teaches alerting, at the vehicle tracking system with the processor, the administrator for a preventive maintenance of the plurality of vehicles ([0074] the notification destination of the maintenance information is the user (administrator) of the vehicle set as the notification destination in the user information). 
It would have been obvious to one of ordinary skill in the art before the effective date of 
	
	Regarding claims 10 and 19, please see the rejection above with regarding claim 1, which is commensurate in scope to claims 10 and 19, with claim 1 being drawn to a method, claim 10 being drawn to a system, and claim 19 being drawn to a corresponding storage medium. Please note: Khasis teaches additional limitations of one or more processors, a memory coupled to the one or more processors, the memory for storing instructions, non-transitory computer-readable storage medium encoding computer executable instructions ([0015]) in claims 10 or 19. 
	
	Regarding claim 4, Khasis teaches wherein the current status data is received from the one or more tracking devices (324 position device in Fig. 3A and [0056]to calculate the current geographical location of the user), wherein the one or more tracking devices are installed in the plurality of vehicles ([0075] The user may be a vehicle operator accessing the network through the application of the mobile device, or it may be a software application running inside of an autonomous vehicle's computer), wherein the one or more tracking devices comprising wireless passive tracking system, cellular tracking system, satellite tracking system, telematics system, Global navigation satellite system and Global positioning system ([0045], [0058], [0118]).

Regarding claims 13, please see the rejection above with regarding claim 4, which is commensurate in scope to claim 13, with claim 4 being drawn to a method and claim 13 being drawn to a system.

	Regarding claim 6, Khasis teaches wherein the optimized route is determined based on comparison of various routes taken by the plurality of vehicles in the past ([0050] Operation 220 compares the deviated scheduled route to the deviated average historical route to learn from the stored information when a vehicle travels on a same or similar route again. Operation 230 constructs at least one new route leg and/or destination based on the comparison of the deviated scheduled route and the deviated average historical route. [0059] a system optimized route that considers first- and third-party traffic data, weather data, hazard data, and/or avoidance zone data. the optimized route may be based on current data and/or historical data. [0076] The route may be optimized for the shortest distance, shortest time, or shortest time taking into consideration real-time, historical, and predicted future information of manually inputted data, third-party data, and/or first-party vehicle-tracked traffic data and/or user-tracked behavioral data; [0089]-[0090]; [0094]; [0113]; [0046]One or more suggested or optimized routes may be calculated and identified by the system to guide a driver of the vehicle to one or more destinations. As the transit vehicle travels along a generated route, its actual path of travel may be compared to the generated routes; Step 220 in Fig. 3), wherein the comparison is based on fuel consumption time taken, security arrangement, average speed , number of kilometers ([0110]-[0111]) wherein comparison is done in real time([0047] The deviation may be computed in real time in regards to location and date and time the transit vehicle deviates from either a scheduled route or an average historical route).

Regarding claims 15, please see the rejection above with regarding claim 6, which is commensurate in scope to claim 15, with claim 6 being drawn to a method and claim 15 being drawn to a system.
	Regarding claim 7, Khasis teaches wherein the alert is sent to the administrator after comparing each deviation of the plurality of vehicles from the optimized route with the deviation threshold set by the administrator, wherein comparison is done in real time ([0068] deviation threshold; [0059]; [0048] Operation generates an alert to indicate that a route deviation has occurred; [0050] Operation 220 compares the deviated scheduled route to the deviated average historical route to learn from the stored information when a vehicle travels on a same or similar route again; [0081] route parameters and constraints set by the administrator; [0077] The administrator may provide parameters and constraints to the route, such as the addresses of multiple destinations and respective arrival times).

Regarding claims 16, please see the rejection above with regarding claim 7, which is commensurate in scope to claim 16, with claim 7 being drawn to a method, claim 16 being drawn to a system.

	Regarding claim 8, Khasis teaches the administrator is alerted after comparing total distance travelled by the plurality of vehicles with the distance threshold set by the administrator ([0068] thresholding, Operation determines a route deviation occurrence based on the comparison of the vehicle's location to the pair of buffer perimeter; [0081] route parameters and constraints set by the administrator; [0048] Operation generates an alert to indicate that a route deviation has occurred; [0077] The administrator 1302 may provide parameters and constraints to the route, such as, e.g., the addresses of multiple destinations and respective arrival times). 
	Khasis does not explicitly teach but Kanbe teaches administrator is alerted for the preventive maintenance of the plurality of vehicles ([0074] the notification destination of the maintenance information is the user (administrator) of the vehicle set as the notification destination in the user information).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, detecting a vehicle route deviation, as taught by Khasis, alerting the administrator for a vehicle preventive maintenance, as taught by Kanbe, as Khasis and Kanbe are directed to vehicle autonomous decision making (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using alerting the administrator for a vehicle preventive maintenance and predictably applied it to detecting a vehicle route deviation of Khasis to provide a more accurate maintenance notification for the operator of the vehicle ([0006], Kanbe).

Regarding claims 17, please see the rejection above with regarding claim 8, which is commensurate in scope to claim 17, with claim 8 being drawn to a method, claim 17 being drawn to a system.

0056]- [0059]), wherein current location of the plurality of vehicles is grabbed at a fixed interval of time ([0048] Operation tracks positioning data of the user, the vehicle, and/or the destination on the map to generate a tracked route. A sample reading of the data may be performed at a predetermined time interval, such as, e.g., 15 seconds. Operation 130 compares the tracked route to one or more generated routes), wherein current location of the plurality of vehicles is grabbed in real time ([0045] to determine the location, speed and direction of a user and/or vehicle in real time).

Regarding claims 18, please see the rejection above with regarding claim 9, which is commensurate in scope to claim 18, with claim 9 being drawn to a method and claim 18 being drawn to a system.

Claims 2-3, 5, 11-12, 14 and 20 are rejected under 35 U.S.C. 103 as being obvious over by Khasis (US20180003516 A1) in view of Kanbe (US20200013237 A1) and further in view of design choice.
	Regarding claim 2, Khasis modified by Kanbe teaches wherein the historical data comprises past routes, fuel consumption, time taken, road condition, past traffic patterns, number of kilometer, average speed, average cost per kilometer, security arrangement (Khasis [0010], Fig. 2, historical route, [0073] An average historical route may be an average of recorded times paired with averaged geographic locations from past routes on the transit system; [0079]- [0081] day, month, time of day, and/or weather condition; road condition, road maintenance and road closure; accelerometer; [0132] Operation 1810 collects vehicle operation data; [0085] The traffic module 1320 transmits real-time traffic information and historical traffic information stored in the traffic database 1322 to the prediction module 1336 upon request, considering time-of-day and time-of-year specific traffic patterns; [0110]-[0111]; Kanbe [0034] travelling distance and [0036] fuel performance).
Khasis modified by Kanbe does not specify number of stops and number of tolls.
It would have been an obvious matter of design choice to modify the teachings of Khasis modified by Kanbe to provide number of stops and number of tolls since the applicant has not disclosed number of stops and number of tolls solve any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since the teachings of Khasis modified by Kanbe will perform the invention as claimed by the applicant such that the historical data comprises number of stops and number of tolls.

Regarding claims 11, please see the rejection above with regarding claim 2, which is commensurate in scope to claim 11, with claim 2 being drawn to a method and claim 11 being drawn to a system.

	Regarding claim 3, Khasis modified by Kanbe teaches wherein the current status data comprises current speed, number of kilometers, current location, traffic condition, and security arrangements ([0045]-[0056] each user may transmit information about their current position; The position detection device; traffic speed [0065] road network data, e.g., traffic data, [0078], the optimization server 1310 may receive real-time traffic information, traffic speed;[0135] the collected data from the one or more mobile sensors and/or vehicle sensors may be obtained, processed and analyzed at specified time and/or distance, e.g., mileage, intervals in order to identify the driver of a vehicle. speed data may be refreshed at every 60 milliseconds traveled to build a graphical representation of a speed pattern; [0110]-[0111]). 
Khasis modified by Kanbe does not specify the current status data comprises number of stops taken and number of tolls crossed.
It would have been an obvious matter of design choice to modify the teachings of Khasis modified by Kanbe to provide number of stops taken and number of tolls crossed since the applicant has not disclosed number of stops taken and number of tolls crossed solve any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Khasis modified by Kanbe will perform the invention as claimed by the applicant such that current status data comprises number of stops taken and number of tolls crossed.

Regarding claims 12, please see the rejection above with regarding claim 3, which is commensurate in scope to claim 12, with claim 3 being drawn to a method and claim 12 being drawn to a system.

	Regarding claim 5, Khasis modified by Kanbe teaches route parameters and constraints set by the administrator (Khasis [0081]). Also, Khasis teaches that the administrator specified data comprising the deviation threshold, the distance threshold, maximum speed limit, average cost Khasis, [0062] the width of a pair of buffer perimeter 504 may be a fixed distance, such as set by an administrator, [0093], [0109]). Khasis modified by Kanbe does not specify the administrator specified data comprising the stops limit.
 	It would have been an obvious matter of design choice to modify the teachings of Khasis modified by Kanbe to provide the administrator specified data comprising stops limit since the applicant has not disclosed the administrator specified data comprising the stops limit solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Khasis modified by Kanbe will perform the invention as claimed by the applicant such that the administrator specified data comprising stops limit. 

Regarding claims 14, please see the rejection above with regarding claim 5, which is commensurate in scope to claim 14, with claim 5 being drawn to a method and claim 14 being drawn to a system.

	Regarding claim 20, Khasis modified by Kanbe teaches wherein the historical data comprises past routes, fuel consumption, time taken, road condition, past traffic patterns, number of kilometers, average speed, average cost per kilometer, security arrangement (Khasis [0010], Fig. 2 [0073], [0079]- [0081], [0132], [0085], [0110]-[0111]; Kanbe [0034] and [0036]) and the current status data comprises current speed, number of kilometers, current location, traffic condition, security arrangements (Khasis, [0045]-[0056], [0065], [0078], [0135] [0110]-[0111]). Khasis modified by Kanbe does not specify the historical data comprising number of stops and 
It would have been an obvious matter of design choice to modify the teachings of Khasis modified by Kanbe to provide the historical data comprises number of stops and number of tolls and current status data comprises number of stops taken and number of tolls crossed since the applicant has not disclosed the number of stops, number of tolls, number of stops taken and number of tolls crossed solve any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Khasis modified by Kanbe will perform the invention as claimed by the applicant such that the historical data comprises number of stops and number of tolls and current status data comprises number of stops taken and number of tolls crossed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100. 

/J.W./         Examiner, Art Unit 3666                        

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666